COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:          In re Molina Healthcare, Inc.

Appellate case number:        01-20-000582-CV

Trial court case number:      2017-77084

Trial court:                  113th District Court of Harris County

        Real parties in interest, ACS Primary Care Physicians Southwest, PA and
Emergency Services of Texas, PA, have filed an unopposed motion to extend the time to
file their response to relators, Molina Healthcare, Inc. and Molina Healthcare of Texas,
Inc.’s petition for writ of mandamus. On August 19, 2020, the Court requested that any
real party in interest filing a response to relators’ petition for writ of mandamus do so by
August 31, 2020. See TEX. R. APP. P. 52.4. Real parties in interest motion requests that
the time to file their response be extended to September 8, 2020. The motion is granted.
       Real parties in interest, ACS Primary Care Physicians Southwest, PA and
Emergency Services of Texas, PA response to relators’ petition for writ of mandamus is
due to be filed no later than September 8, 2020.
       It is so ORDERED.

Judge’s signature: ___/s/ Evelyn V. Keyes___________
                    Acting individually  Acting for the Court

Date: __September 1, 2020___